April 25, 2011 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Rule 17g-1 Fidelity Bond Filing for the following investment companies (each a "Fund" and, collectively, the "Funds"): O'Connor Fund of Funds: Equity Opportunity LLC (SEC File No. 811-10527) O'Connor Fund of Funds: Event LLC (SEC File Nos. 333-169562 and 811-10479) O'Connor Fund of Funds: Long/Short Credit Strategies LLC (SEC File Nos. 333-172907 and 811-21117) O'Connor Fund of Funds: Long/Short Equity Strategies LLC (SEC File Nos. 333-149658 and 811-21195) O'Connor Fund of Funds: Multi-Strategy (SEC File Nos. 333-170913 and 811-22500) O'Connor Fund of Funds: Technology LLC (SEC File No. 811-21201) UBS Equity Opportunity Fund, L.L.C. (SEC File No. 811-10269) UBS Eucalyptus Fund, L.L.C. (SEC File No. 811-09583) UBS Juniper Crossover Fund, L.L.C. (SEC File No. 811-10113) UBS Multi-Strat Fund, L.L.C. (SEC File Nos. 333-155715 and 811-21516) UBS Tamarack International Fund, L.L.C. (SEC File Nos. 333-149659 and 811-10341) UBS Willow Fund, L.L.C. (SEC File No. 811-09841) Ladies and Gentlemen: Enclosed for filing, pursuant to Rule 17g-1 of the Investment Company Act of 1940, as amended (the "1940 Act"), please find the following information with respect to the Funds: 1.A copy of a joint Investment Company Bond issued by Vigilant Insurance Company (the "Bond"), which lists the Funds as insureds, as Exhibit 99-1. 2.A certificate of each Fund's Secretary attesting to the authenticity and accuracy of resolutions adopted by the members of each Fund's Board of Directors (including those members who are not "interested persons," as defined in the 1940 Act, of the Funds) which authorize the purchase of a joint bond in a form and in an amount which is consistent with Rule 17g-1 under the 1940 Act, as Exhibit 99-2. 3.The Bond premium has been paid for the coverage period from February 15, 2010 to February 15, 2011, and the Bond, amended as of February 24, 2011, is written for a $6,400,000 limit of liability. Had each Fund not been named as an insured under the Bond, each of the Funds would have provided and maintained a separate bond in an amount at least equal to the amount listed in Schedule A, attached hereto. 4.A copy of the agreement between the Funds and all of the other named insureds relating to the Bond entered into pursuant to paragraph (f) of Rule 17g-1, as Exhibit 99-3. Very truly yours, /s/ Robert F. Aufenanger Robert F. Aufenanger Schedule A Fund Single Insured Bond Coverage O'Connor Fund of Funds: Equity Opportunity LLC O'Connor Fund of Funds: Event LLC O'Connor Fund of Funds: Long/Short Credit Strategies LLC O'Connor Fund of Funds: Long/Short Equity Strategies LLC O'Connor Fund of Funds: Multi-Strategy O'Connor Fund of Funds: Technology LLC UBS Equity Opportunity Fund, L.L.C. UBS Eucalyptus Fund, L.L.C. UBS Juniper Crossover Fund, L.L.C. UBS Multi-Strat Fund, L.L.C. UBS Tamarack International Fund, L.L.C. UBS Willow Fund, L.L.C.
